UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 1-10367 Advanced Environmental Recycling Technologies, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 71-0675758 (I.R.S. Employer Identification No.) 914 N. Jefferson Street Springdale, Arkansas (Address of principal executive offices) (Zip Code) (479)756-7400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YES: þ NO: o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES: þ NO: o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer oAccelerated filer o Non-accelerated filer oSmaller reporting companyþ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of April 11, 2014, the number of shares outstanding of the Registrant’s ClassA common stock, which is the class registered under the Securities Exchange Act of 1934, was 89,541,289 and the number of shares outstanding of the Registrant’s ClassB Common Stock was 89,873. ADVANCED ENVIRONMENTAL RECYCLING TECHNOLOGIES, INC. FORM 10-Q INDEX PART I – FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 BALANCE SHEETS 1 STATEMENTS OF OPERATIONS 3 STATEMENTS OF CASH FLOWS 4 NOTES TO FINANCIAL STATEMENTS 5 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 12 Item4. Controls and Procedures 17 PART II – OTHER INFORMATION 17 Item 1. Legal Proceedings 17 Item6. Exhibits 17 SIGNATURES 18 Index to Exhibits 19 PART I – FINANCIAL INFORMATION Item 1. Financial Statements ADVANCED ENVIRONMENTAL RECYCLING TECHNOLOGIES, INC. BALANCE SHEETS (in thousands) March 31, December 31, Assets (unaudited) Current assets: Cash $ $ Trade accounts receivable, net of allowance of $40 and $44 at March 31, 2014 and December 31, 2013, respectively Accounts receivable - related party 57 55 Inventories Prepaid expenses Total current assets Land, buildings and equipment: Land Buildings and leasehold improvements Machinery and equipment Construction in progress Total land, buildings and equipment Less accumulated depreciation Net land, buildings and equipment Other assets: Debt issuance costs, net of accumulated amortization of $727 and $634 at March 31, 2014 and December 31, 2013, respectively Other assets Total other assets Total assets $ $ The accompanying notes are an integral part of these financial statements. 1 ADVANCED ENVIRONMENTAL RECYCLING TECHNOLOGIES, INC. BALANCE SHEETS (continued) (in thousands, except share and per share data) March 31, December 31, Liabilities and Stockholders' Deficit (unaudited) Current liabilities: Accounts payable – trade $ $ Accounts payable – related parties 20 13 Current maturities of long-term debt Accruals related to expected settlement of class action lawsuit - Other accrued liabilities Working capital line of credit Total current liabilities Long-term debt, less current maturities Commitments and Contingencies (See Note 9) Series E cumulative convertible preferred stock, $0.01 par value; 30,000 shares authorized, 20,524 shares issued and outstanding at March 31, 2014 and December 31, 2013, including accrued unpaid dividends of $4,072 and $3,709 at March 31, 2014 and December 31, 2013, respectively Stockholders' deficit: Class A common stock, $.01 par value; 525,000,000 shares authorized; 88,165,632 shares issued and outstanding at March 31, 2014 and at December 31, 2013 Class B convertible common stock, $.01 par value; 7,500,000 shares authorized; 1,465,530 shares issued and outstanding at March 31, 2014 and December 31, 2013 15 15 Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these financial statements. 2 ADVANCED ENVIRONMENTAL RECYCLING TECHNOLOGIES, INC. STATEMENTS OF OPERATIONS (unaudited) (in thousands, except share and per share data) Quarters ended March 31, March 31, Net sales $ $ Cost of goods sold Gross margin Selling and administrative costs Gain from asset disposition (7
